Citation Nr: 0929195	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Regrettably, the Board is remanding the Veteran's claim for 
service connection for tinnitus to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  However, the Board is going 
ahead and deciding the claim for bilateral hearing loss.


FINDING OF FACT

There is probative medical and other evidence of record for 
and against the Veteran's claim for service connection for 
bilateral hearing loss, so it is just as likely as not the 
hearing loss is related to his military service - and, in 
particular, to excessive noise exposure (acoustic trauma).


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Board is granting the Veteran's claim for 
service connection for bilateral hearing loss - in full, 
there is no need to discuss whether there has been compliance 
with the notice-and-duty-to-assist provisions of the VCAA 
with respect to this claim because even were the Board to 
assume, for the sake of argument, there has not been, this is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).



The report of a September 2008 VA Compensation and Pension 
Examination (C&P Exam) confirms the Veteran has the required 
diagnosis of bilateral (i.e., right and left ear) 
sensorineural hearing loss.  

His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
90
90
95
LEFT
80
80
85
80
80

And his speech recognition could not be tested for either 
ear.  

Consequently, there is no disputing the Veteran has this 
claimed condition - and of sufficient severity to be 
considered a disability by VA standards according to the 
requirements of 38 C.F.R. § 3.385.  This in turn means the 
determinative issue is whether his current bilateral 
sensorineural hearing loss is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise during artillery training and from 
loud high frequency sounds associated with his duties as a 
radio operator.  His service personnel records indicate his 
military occupational specialty (MOS) was combat engineer, 
that he completed infantry school, and that he completed 
coursework in infantry radio repair.  And so, the Board finds 
there is credible evidence he sustained the type acoustic 
trauma claimed in service.

However, even acknowledging the Veteran has bilateral hearing 
loss and that he was exposed to excessive noise while in 
service in the manner alleged, there still must be competent 
medical evidence establishing a relationship between his 
current hearing loss disability and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. 
App. at 495-97.  And, as a layman, he is not qualified to 
make this determination, himself.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Veteran does not assert that he entered service with any 
pre-existing hearing loss; and, furthermore, the record does 
not suggest that any such disorder existed prior to his 
enlistment.  See 38 U.S.C.A. §§ 1111, 1137.  Hence, the 
record does not suggest he had any pre-existing condition as 
related to hearing loss that might have been aggravated by 
his military service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The record also does not contain any evidence of 
sensorineural hearing loss within one year of the Veteran's 
discharge from service in December 1952.  Hence, he is not 
entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board further sees that the Veteran's December 1952 
military separation examination report is of record and makes 
no notation of any hearing loss or of complaints of 
difficulty hearing.  It provides a score of 15/15 on the 
whispered voice test, so normal hearing according to that 
method.  However, as the Veteran's STRs are mostly missing, 
there is largely no means of determining whether he had 
hearing loss while in service or relevant complaints.

In any event, to establish his entitlement to service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 have been demonstrated 
during service, although a hearing loss disability by these 
standards must be currently present, and service connection 
is possible if this current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

And so, as the record establishes the Veteran's in-service 
acoustic trauma and his current post-service bilateral 
hearing loss, there need only be a medically sound basis upon 
which to attribute this condition to his military service in 
order for him to be entitled to service connection.  See id.

Concerning this, the Veteran has submitted letters from a 
private physician, D.A.V., M.D., dated in August 2007 and May 
2009.  In these letters, Dr. V. provides that as the 
Veteran's ear doctor, he can confirm the Veteran's bilateral 
hearing loss is attributable to noise exposure experienced 
during his military service.  This letter was submitted along 
with reports of two hearing examinations, one in August 2007 
and another in December 2008, confirming the type and 
severity of the Veteran's hearing loss.

The September 2008 VA C&P examiner, on the other hand, 
determined the Veteran's bilateral hearing loss was not 
caused by or a result of his military service, particularly 
because of the Veteran's length of service being 2 years, his 
post-service exposure to excessive noise, and the length of 
time between the asserted 
in-service acoustic trauma and the onset of symptoms.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  And, a physician's access to 
the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

With this in mind as the backdrop in weighing the probative 
value of the opinions for and against the claim, the Board 
sees the record does not indicate that Dr. V. reviewed the 
Veteran's claims file in making his favorable determination, 
whereas the record shows the VA C&P examiner did review the 
claims file for the pertinent medical and other history in 
commenting unfavorably.  But see, too, Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008), wherein the Court discusses, 
in great detail, how to assess the probative weight of 
medical opinions and the value of reviewing the claims file. 
 The Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, instead, "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

It further deserves mentioning that, in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the 
Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

And so, here, as the Board does not reject the Veteran's 
statements regarding having experienced acoustic trauma while 
in the military, but to the contrary, finds that the record 
supports his assertions of this, the mere fact that Dr. V. in 
turn relied on the Veteran's statements regarding this 
history of noise exposure in service does not decrease the 
probative value of Dr. V.'s opinion because the Veteran's 
reported history is credible.

The Board is also mindful that Dr. V.'s letter suggests he 
has a history of treating the Veteran, as his ear doctor.  
But both the Federal Circuit Court and Veterans Claims Court 
have specifically declined to adopt a "treating physician 
rule" that would give preference to statements from a 
treating physician.  White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  That 
said, Dr. V.'s statement included two accompanying hearing 
evaluation reports from 2007 and 2008 objectively documenting 
the type and severity of the Veteran's hearing loss.  
Arguably, this provides an enhanced level of detail insofar 
as the analytical basis of Dr. V.'s reasoning.

Both the VA C&P examiner's and Dr. V.'s opinions are well-
reasoned and based on an objective clinical evaluation of the 
Veteran.  So both opinions have the proper factual foundation 
and, thus, are entitled to probative weight.  Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the Veteran prevailing in either 
event, or whether instead the preponderance of the evidence 
is against the claim, in which case the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  That 
is, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this particular case at hand, arguably, the evidence is in 
relative equipoise.  That is, while the VA C&P examiner has 
opined negatively as to a relationship between the Veteran's 
military service and his current sensorineural hearing loss, 
Dr. V. has opined positively as to this association.  

Therefore, inasmuch as there is equally probative medical and 
other evidence for and against the claim, it is just as 
likely as not the Veteran's bilateral hearing loss is related 
to his military service - and, in particular, to excessive 
noise exposure (acoustic trauma) while in service.  So 
service connection is warranted when all reasonable doubt is 
resolved in his favor.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See, too, 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Prejean v. West, 13 Vet. 444, 448-499 (2000).  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Here, the Veteran has filed a claim asserting that he has 
tinnitus and claiming that it is due to in-service acoustic 
trauma.  Even as a layman, he is competent to proclaim that 
he experiences tinnitus, especially since this condition - 
by its very nature, is inherently subjective and, therefore, 
capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  And, as 
explained, the Veteran's service personnel records establish 
that he was exposed to loud noise while in service during 
artillery training and from loud high frequency sounds 
associated with his duties as a radio operator.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
a disability, including during service, even where not 
corroborated by contemporaneous medical evidence).

The report of the September 2008 VA C&P Exam does not provide 
a diagnosis of tinnitus, nor does it expressly rule it out.  
Rather, it provides that "[t]innitus is not a claimed 
condition."  There is nothing of record, however, indicating 
the Veteran has withdrawn his perfected appeal as to his 
tinnitus claim.  38 C.F.R. § 20.204.

Consequently, as there is no evidence regarding the asserted 
etiological relationship between the Veteran's claimed 
tinnitus and his military service, a remand for a medical 
examination and opinion is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim for tinnitus is REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for another VA 
C&P Exam to assess the nature and 
etiology of his asserted tinnitus.  
If the examiner diagnoses tinnitus, he or 
she should opine as to whether the 
Veteran's tinnitus is at least as likely 
as not related to his military service - 
particularly taking into account the 
nature of the acoustic trauma to which he 
was exposed in service.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.

2.  Then readjudicate the claim for 
service condition for tinnitus in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


